SCHWAB, C. J.
Defendant pled guilty to both counts of an indictment charging her with unlawfully obtaining public assistance and unlawfully obtaining food stamps. The trial court imposed a sentence of not to exceed three years’ imprisonment on each count, with the sentences to run concurrently.
As the state concedes, the crime of unlawfully obtaining food stamps, ORS 411.840, carries a maximum sentence of one year in the county jail, ORS 411.990.
Affirmed in part; reversed and remanded in part for resentencing.